 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #: ,
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 3 jie [teva
X
THOMAS BOLLING, : 18-cv-5406 (PGG) (RWL)
Plaintiff, ; ORDER
- against -
CITY OF NEW YORK and P.O. MEYERS,
Defendants. :
Xx

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

As discussed during the status conference held on March 19, 2020:

1. The deadline for Plaintiff to file a motion for leave to file an amended
complaint is extended to May 6, 2020. (See Dkt. 37 (March 6, 2020 decision).)

2. By May 1, 2020, Defendant City of New York shall file a letter providing the
service address for Officer Meyers.

3. On or after May 7, 2020, the Court will issue an order directing the U.S.
Marshal to effect service on Officer Meyers.

4. Defendants are directed to serve a copy of this Order on pro se Plaintiff,

Thomas Bolling.

SO ORDERED.

jv—

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

 

Dated: March 19, 2020
New York, New York
